DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.

Status of Claims
Claims 1-15 and 17-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the positional relationship of the sensing element relative to the armature and actuator component, does not reasonably provide enablement for this position in combination with the position recited in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claim 7 recites, “the first sensing element is disposed between the armature and the actuator component”, and this embodiment is shown in figure 6, for example.  However, claim 1 previously recited, “the armature is positioned radially between the first sensing element and the actuator component, shown in figure 5.  No construction is disclosed that meets both of these limitations.  In addition, as best understood, these constructions are mutually exclusive.  Accordingly, there is no support for a single actuator assembly including both claimed constructions.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “the first sensing element is disposed between the armature and the actuator component”, however claim 1 previously recited, “the armature is positioned radially between the first sensing element and the actuator component.  It is unclear how both of these statements can be true simultaneously.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fusegi et al. (U.S. 2002/0155913) in view of Nofzinger et al. (U.S. 2007/0142157).
Regarding claim 1, Fusegi discloses (fig. 7) an actuator assembly 211, comprising: a housing 273/275; an actuator component 271 disposed within the housing; an armature 213/281 disposed within the housing radially aligned with the actuator component, the armature selectively axially positionable between a first position and a second position.
Fusegi does not appear to disclose a sensor.  Nofzinger teaches a sensor 71 including a first sensing element (coil of 71) both disposed within the housing 65 of the actuator and in an annular recess defined by an inner wall of the housing, wherein a physical property (inductance, via change of magnetic flux F) of the first sensing element varies based upon a position of the armature.
In order to arrive at the claimed invention, the sensor 71 would be added to the actuator of Fusegi to sense the axial positioning of the armature 213/281.  Upon making the modification, both the sensor 71 of Nofzinger and the armature 213 of Fusegi are disclosed as being within the housing, yet radially within the actuator component and radially adjacent the actuator component.  It then follows that the combination of sensor and armature as modified would suggest that each component (the sensor and armature) will be disposed within the housing, radially adjacent to one another, radially within the armature, radially aligned with the actuator component, and the armature being positioned radially between the first sensing element and the actuator component.  See annotated figure below.



    PNG
    media_image1.png
    760
    619
    media_image1.png
    Greyscale

Annotated and modified fig. 7 of Fusegi incorporating the sensor of Nofzinger.

Regarding claim 2, Nofzinger further teaches the sensor is an eddy current sensor (pgh. 0042), and wherein the first sensing element is disposed concentrically about a portion (inner portion) of the actuator component.

Regarding claim 3, Fusegi discloses (fig. 7) the armature is drivingly coupled to a differential apparatus, and wherein the armature is a hollow-cylindrical armature that does not rotate (the armature slides and is mounted in the cores 273/275 which do not rotate).

Regarding claim 4, Fusegi discloses (fig. 7) a spacer 215 at least partially disposed within the housing, wherein the spacer is annular and adjacent to the armature.

Regarding claim 5, Nofzinger further teaches a controller (pgh. 0029 at least, microprocessor) coupled to the housing, wherein the controller is in electrical communication with the sensor.

Regarding claim 6, The combination of Fusegi and Nofzinger discloses the first sensing element (71 of Nofzinger) is disposed between the armature (213 of Nofzinger) and the housing and concentrically about a portion (radially inner portion) of the actuator component (see annotated figure above). Fusegi discloses (fig. 7) the armature 213 is coupled to a locking gear 263.  

Regarding claim 8, Fusegi discloses (fig. 7) the armature 213 is coupled to a locking gear 263.  Fusegi as modified by Nofzinger further teaches the first sensing element is disposed in a recess formed in the housing and concentrically about a portion of the actuator component (see annotated figure above)

Allowable Subject Matter
Claims 9-15 and 17-20 are allowed.


Response to Arguments
Applicant’s arguments regarding the 103 rejection have been considered, but are not deemed persuasive.  The Applicant questions how the combined teachings would arrive at the recited structure of claim 1, including the position of the sensor relative to the armature and actuator component (coil).  For further clarification, an annotated figure has been provided showing a construction incorporating the sensor of Nofzinger into the actuator of Fusegi.  Since Fusegi shows the armature being radially within the coil, and Nofzinger shows the sensor being radially within the coil, both elements should still be placed radially within the coil upon viewing the teachings in combination.  It then follows that there are two possible options for where to put the armature and the sensor: 1) place the armature between the coil and the sensor, or 2) place the sensor between the coil and the armature.  Since the armature is moving due to electromagnetic force of the coil, the armature should be placed as close to the coil as possible to optimize the reaction of the armature.  The sensor is merely sensing the position of the armature, so if placed on the opposite side of the armature from the coil it will still be able to sense the position of the armature without interfering with movement thereof.  Accordingly, when combining the references in the described manner, one of ordinary skill in the art arrives at the claimed construction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659